IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-45,584-06 & WR-45,584-07


                          EX PARTE PHILLIP BARNES, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 14-12-28379-D-1 & 15-02-28489-D-1
               IN THE 377TH DISTRICT COURT FROM VICTORIA COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty and was convicted of prohibited substance in a correctional facility

and delivery of a controlled substance and sentenced to four years’ imprisonment for each cause.

Applicant filed these applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant’s claim for pre-sentence jail time credit is dismissed. See Ex parte Florence, 319

S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief on all of Applicant’s other claims.
                      2

Filed: June 9, 2021
Do not publish